DETAILED ACTION
This communication is in response to the Application filed on 9/20/2021. Claims 2- 21 are pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 19, 21, 10, 11, 15, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 19, 5, 6, 6, 9, and 13 of U.S. Patent No. 11126797. The claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the claim mapping below as well as the claim mappings for the individual claims.
Claim (P-Pending Application): Claim (I-Issued Patent)
Claim 1 (I): Claim 2 (P); Claim 16 (I): Claim 19 (P); Claim 19 (I): Claim 21 (P); Claim 5 (I): Claim 10 (P); Claim 6 (I): Claim 11 (P); Claim 6 (I): Claim 15 (P); Claim 9 (I): Claim 12 (P); Claim 13 (I): Claim 13 (P). Please see the prior art rejections for claim mappings and motivation to combine.
Instant Application
Issued Patent: US11126797B2
Claim 2:
A method for language mapping at a server, comprising:

receiving, at the server, a string value 
representing a phrase in a first language;

generating a vector in a vector space for the string value using a word embedding operation for the first language, the vector space associated with a reference language;



remapping the vector within the vector space based at least in part on a set of words translated into both the first language and the reference language, the set of words corresponding to a vocabulary of interest for tuning the vector space; and








outputting, from the server and in response to the string value representing the phrase in the first language, a result based at least in part on a positioning of the remapped vector within the vector space.
Claim 1:
A method for language mapping on a server, comprising: 

receiving, on the server, a string representing a phrase in a first language;

determining a vector for the string using a word embedding operation for the first language; mapping, using an unsupervised machine learning model, the vector to a vector space associated with a reference language;

remapping, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the mapping;

calculating each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and


outputting, from the server, a result indicating the one or more scores associated with the set of words based at least in part on the remapped vector.
Claim 19
An apparatus for language mapping at a server, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

receiving, at the server, a string value 
representing a phrase in a first language;

generating a vector in a vector space for the string value using a word embedding operation for the first language, the vector space associated with a reference language;



remapping the vector within the vector space based at least in part on a set of words translated into both the first language and the reference language, the set of words corresponding to a vocabulary of interest for tuning the vector space; and







outputting, from the server and in response to the string value representing the phrase in the first language, a result based at least in part on a positioning of the remapped vector within the vector space.
Claim 16
An apparatus for language mapping on a server, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:

receive, on the server, a string representing a phrase in a first language; 
determine a vector for the string using a word embedding operation for the first language; map, using an unsupervised machine learning model, the vector to a vector space associated with a reference language; 

remap, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the mapping; 


calculate each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and 

output, from the server, a result indicating the one or more scores associated with the set of words based at least in part on the remapped vector.
Claim 21
A non-transitory computer-readable medium storing code for language mapping at a server, the code comprising instructions executable by a processor to:

receiving, at the server, a string value 
representing a phrase in a first language;

generating a vector in a vector space for the string value using a word embedding operation for the first language, the vector space associated with a reference language;



remapping the vector within the vector space based at least in part on a set of words translated into both the first language and the reference language, the set of words corresponding to a vocabulary of interest for tuning the vector space; and








outputting, from the server and in response to the string value representing the phrase in the first language, a result based at least in part on a positioning of the remapped vector within the vector space.
Claim 19
A non-transitory computer-readable medium storing code for language mapping on a server, the code comprising instructions executable by a processor to:

receive, on the server, a string representing a phrase in a first language; 

determine a vector for the string using a word embedding operation for the first language; map, using an unsupervised machine learning model, the vector to a vector space associated with a reference language;

remap, using a supervised machine learning model, the vector to the vector space based at least in part on a set of words translated into both the first language and the reference language for focusing the mapping; 



calculate each score of one or more scores using a respective supervised machine learning model different from the supervised machine learning model used for remapping the vector; and

output, from the server, a result indicating the one or more scores associated with the set of words based at least in part on the remapped vector.
Claim 10
receiving, at the server, a second string value representing a second phrase in a second language different from the first language;

generating a second vector in the vector space for the second string value using a second word embedding operation for the second language; and







remapping the second vector within the vector space based at least in part on a second set of words translated into both the second language and the reference language, the second set of words corresponding to the vocabulary of interest for tuning the vector space.
Claim 5
receiving, on the server, an additional string representing an additional phrase in a second language different from the first language;

determining an additional vector for the additional string using an additional word embedding operation for the second language;


mapping, using the unsupervised machine learning model, the additional vector to the vector space associated with the reference language;

remapping, using the supervised machine learning model used for remapping the vector, the additional vector to the vector space based at least in part on an additional set of words translated into both the second language and the reference language for focusing the language mapping; and

outputting, from the server, an additional result based at least in part on the remapped additional vector.
Claim 11
The method of claim 2, further comprising:

receiving, from a user device, one or more words translated into both the first language and the reference language and associated with the vocabulary of interest for tuning the vector space; and

modifying the set of words to comprise the one or more words.
Claim 6
The method of claim 1, further comprising:

receiving, on the server, the set of words translated into both the first language and the reference language for focusing the language mapping; and





assigning a respective weight for each word of the received set of words, wherein remapping the vector is based at least in part on the assigned weights.
Claim 15
The method of claim 14, further comprising:







training the supervised machine learning layer or model based at least in part on respective weights for the set of words corresponding to the vocabulary of interest for tuning the vector space.
Claim 6
The method of claim 1, further comprising:

receiving, on the server, the set of words translated into both the first language and the reference language for focusing the language mapping; and


assigning a respective weight for each word of the received set of words, wherein remapping the vector is based at least in part on the assigned weights.
Claim 12
The method of claim 2, further comprising:

receiving, from a user device, one or more words translated into both a second language and the reference language and associated with the vocabulary of interest for tuning the vector space; and

generating a second set of words corresponding to the vocabulary of interest for tuning the vector space and comprising the one or more words.
Claim 9
The method of claim 1, further comprising:

receiving, on the server, an updated set of words translated into both the first language and the reference language for focusing the language mapping; and


updating the supervised machine learning model used for remapping the vector based at least in part on the updated set of words.
Claim 13
The method of claim 2,

wherein the vector is generated in the vector space using an unsupervised machine learning layer or model corresponding to the word embedding operation.
Claim 13
The method of claim 12, further comprising:

determining the linear operation using the unsupervised machine learning model.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, 7, 9 - 14, and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20190197119A1)(herein " Zhang"), and in further view of  Hui et al. (CN111104806A)(herein "Hui").

Regarding claim 2, 19 and 21 Zhang teaches [A method for language mapping at a server, comprising:- claim 2], [ An apparatus for language mapping at a server, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:- claim 19], [A non-transitory computer-readable medium storing code for language mapping at a server, the code comprising instructions executable by a processor to:- claim 21], (Zhang, Fig. 8, and Par. 0120:” The computing architecture 836 may comprise or implement various articles of manufacture. An article of manufacture may comprise a computer-readable storage medium to store logic. Examples of a computer-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth. Examples of logic may include executable computer program instructions implemented using any suitable type of code, such as source code, compiled code, interpreted code, executable code, static code, dynamic code, object-oriented code, visual code, and the like. Embodiments may also be at least partly implemented as instructions contained in or on a non-transitory computer-readable medium, which may be read and executed by one or more processors to enable performance of the operations described herein.”).
receiving, at the server, a string value representing a phrase in a first language; (Zhang, Par. 0053: “For example, the translation model 214 may receive the Spanish source-language [first language] word ‘casa’ and may be asked to translate this word into English [reference language].”, and Par. 0092 “…corresponding text is transmitted to the translation server 624…”, and Par. 0074: “In FIG. 3, an example is shown using source language sentence 302 composed of words…. A machine language translation is performed on each word in the sentence, resulting in a target machine language translation 304 comprising individual words”).
generating a vector in a vector space for the string value using a word embedding operation for the first language, the vector space associated with a reference language; (Zhang, Par. 0075: “The code-switched corpus 308 may then be used to provide semantic context for words 304-2, 304-3 and 304-5 in the target machine language translation 304 for purposes of mapping to vectors in the word embedding space.”, and Par. 0073: “This allows the mapping of those words in the second [English- first] language to vectors in the word embedding space which are the same as or in close proximity to vectors to which the corresponding words in the first [source-Spanish] language have been mapped.”)
	outputting, from the server and in response to the string value representing the phrase in the first language, a result based at least in part on a positioning of the remapped vector within the vector space. (Zhang, Par. 0070: “The output 208 may be in a textual format and may be presented on display device…. After applying the translation model 214 and/or the language model 220 to the input 202, the translation system 200 may generate an output 208 in the destination [first] language.”) Note, any remapping necessitates positioning of the vector in the vector space.
Zhang fails to explicitly disclose, however, Hui teaches remapping the vector within the vector space based at least in part on a set of words translated into both the first language and the reference language, the set of words corresponding to a vocabulary of interest for tuning the vector space; (Hui, Par. 0061: “…collecting preset characteristics in the process of training the neural machine translation model, and suspending training when the model converges; remapping target vocabularies [reference language] and attribute vector pairs in the training set according to the collected preset characteristics; continuing to train the neural machine translation model using the remapped attribute vector pairs…”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang in view of Hui to remap the vector within the vector space based at least in part on a set of words translated into both the first language and the reference language, the set of words corresponding to a vocabulary of interest for tuning the vector space, in order to improve the translation quality, as evidence by Hui (see Par 0006).

Regarding claim 3, and 20 Zhang teaches the vocabulary of interest comprises toxic language; and the result indicates whether the phrase in the first language corresponds to at least one category of toxic speech. (Zhang, Par. 0033:” In some embodiments, it may be helpful to fine-tuned [remapped] or retrain a word embedding for specified tasks [e.g., a classifier for sports content, political content, hate speech [toxic language], etc.]. When refining [remapping] the word embedding, a problem arises with respect to languages for which limited training data is available.”, and Par. 0077:” FIG. 4 depicts an embedding space in which one or more embeddings are fine-tuned [remapped] for a specified task. In some instances, it may be helpful to fine-tuned [remapped] or retrain the embedding of the semantic context for a specific task, for example a classifier for sports content, political content, hate speech [toxic language], etc.”).

Regarding claim 6, Zhang teaches wherein the at least one category of toxic speech comprises hate speech, harassment, sex trafficking, threats, bullying, self-harm, or any combination thereof. (Zhang, Par. 0033:” In some embodiments, it may be helpful to fine-tuned [remapped] or retrain a word embedding for specified tasks [e.g., a classifier for sports content, political content, hate speech [toxic language], etc.]. When refining [remapping] the word embedding, a problem arises with respect to languages for which limited training data is available.”, and Par. 0077:” FIG. 4 depicts an embedding space in which one or more embeddings are fine-tuned [remapped] for a specified task. In some instances, it may be helpful to fine-tuned [remapped] or retrain the embedding of the semantic context for a specific task, for example a classifier for sports content, political content, hate speech [toxic language], etc.”).

Regarding claim 7, Zhang teaches sending, to an application, a command to execute at the application based at least in part on the remapped vector within the vector space indicating that the phrase in the first language comprises the toxic language. (Zhang, Par. 0092:” As shown in FIG. 6, the ASR logic 204 may be located at the client device 610 [so that the audio recording is processed locally by the client 610 and corresponding text is transmitted to the translation server 624], or may be located remotely at the translation server 624 [in which case, the audio recording may be transmitted to the translation server 624 and the translation server 624 may process the audio into text].”, and Par. 0046:” FIG. 1 depicts a word embedding space in accordance with an exemplary embodiment of the invention. The word embedding space represents an n-dimensional space in which vectors may be defined which represent an abstracted semantic meaning to which words in different languages may be mapped. It should be realized that while FIG. 1 shows a two-dimensional space, the actual word embedding space may be of any number of dimensions. Typically, the word embedding space and the vectors contained therein have the same number of dimensions.”, and Par. 0079:” An example of retraining [remapping] is shown in FIG. 4. The English word “son” 102 was originally mapped to vector V1 108. However, based on a re-training [remapping] process, vector V1 has been updated [remapped] to a new position in the word embedding space, shown as updated [remapped] vector V1u 402, reflecting a re-calculated magnitude and direction for vector V1 108 based on the specific task for which the word embedding space is being trained.”, and Par. 0080]:” To maintain the accuracy for lower resource languages [~toxic language vocabulary], vectors to which words in lower resource languages are mapped which are close in distance to the updated [remapped] vector V1u 402 should be updated by a similar change in direction and magnitude to maintain a similar distance to the updated [remapped] vector V1u as before the update. This is shown in FIG. 4, where original vector V3 118 is pulled to a new position, shown as vector V3u 404. It should be noted that the distance and orientation of original vector V3 118 with respect to original vector V1 108 has been maintained for updated [remapped] vector V3u 404 and updated [remapped] vector V1u 402.”, and Par. 0077:” FIG. 4 depicts an embedding space in which one or more embeddings are fine-tuned [remapped] for a specified task. In some instances, it may be helpful to fine-tuned [remapped] or retrain the embedding of the semantic context for a specific task, for example a classifier for sports content, political content, hate speech [toxic language], etc.”, and Par. 0095:” The translation server 624 may host the above-described translation system 200. The translation system 200 may translate the input 202 into an output 208.”)

Regarding claim 9, Zhang teaches wherein receiving the string value comprise retrieving the string value from a post in a social media application, a message in an email application, or both (Zhang, Par. 0084:” At 516 universal embeddings [i.e. vectors] are generated for words in the code-switching corpus 308. This step also involves training a classifier on the universal embeddings to generate an embedding mapping/table. At 518, new content is accessed for classification. The new content may be written in a language for which a specific classifier may not exist. The new content may be, for example, a post on a social media site, an email message, an SMS message, text derived from the output of an automatic speech recognition module, or any other form of text. The new content may be in any language.”).

Regarding claim 10, Zhang teaches receiving, at the server, a second string value representing a second phrase in a second language different from the first language; (Zhang, Par. 0030:” More generally, exemplary embodiments involve accessing source content C that is written in a first [source-second] language [e.g., Chinese]. The content C is provided to a machine translation system capable of translating at least some of the content C into a second [reference] language [e.g., English] with high probability. The translation system may restrict its output so as to only translate the words and phrases that have a high probability of correct translation, thus generating a set of sentences or phrases C_e representing a code-switching data set, including words in the first language and words in the second language.", and Par. 0092 “…corresponding text is transmitted to the translation server 624…”, and Par. 0074: “In FIG. 3, an example is shown using source language sentence 302 composed of words…. A machine language translation is performed on each word in the sentence, resulting in a target machine language translation 304 comprising individual words”). Note: first source language is Spanish and second source language is Chinese.
generating a second vector in the vector space for the second string value using a second word embedding operation for the second language; and (Zhang, Par. 0075: “The code-switched corpus 308 may then be used to provide semantic context for words 304-2, 304-3 and 304-5 in the target machine language translation 304 for purposes of mapping to vectors in the word embedding space.”, and Par. 0073: “This allows the mapping of those words in the second [English-first] language to vectors in the word embedding space which are the same as or in close proximity to vectors to which the corresponding words in the first [second- source-Chinese] language have been mapped.”)
remapping the second vector within the vector space based at least in part on a second set of words translated into both the second language and the reference language, the second set of words corresponding to the vocabulary of interest for tuning the vector space. (Zhang, Par. 0033:” In some embodiments, it may be helpful to fine-tune or retrain [remap] a word embedding for specified tasks [e.g., a classifier for sports content, political content, hate [toxic] speech, etc.]. When refining [remapping] the word embedding, a problem arises with respect to languages for which limited training data is available.”, and Par.  0080:” To maintain the accuracy for lower resource languages [i.e. toxic words], vectors to which words in lower resource languages are mapped which are close in distance to the updated [remapped] vector V1u 402 should be updated by a similar change in direction and magnitude to maintain a similar distance to the updated vector V1u as before the update. This is shown in FIG. 4, where original vector V3 118 is pulled to a new position, shown as vector V3u 404. It should be noted that the distance and orientation of original vector V3 118 with respect to original vector V1 108 has been maintained for updated vector V3u 404 and updated vector V1u 402.”)

Regarding claim 11, Zhang teaches receiving, from a user device, one or more words translated into both the first language and the reference language and associated with the vocabulary of interest for tuning the vector space; and modifying the set of words to comprise the one or more words. (Zhang, Par. 0070:” After applying the translation model 214 and/or the language model 220 to the input 202, the translation system 200 may generate an output 208 in the destination language Lb. The output 208 may be in a textual format and may be presented on a display device. In some embodiments, the output 208 may be automatically presented [e.g., an automatic translation or “autotranslation”]. In other embodiments, a prompt may be presented and the user may request that the translation be shown. The translation may remain hidden until the user manually requests that the translation be presented.”, and Par. 0077:” FIG. 4 depicts an embedding space in which one or more embeddings are fine-tuned [modified, remapped] for a specified task. In some instances, it may be helpful to fine-tune or retrain the embedding of the semantic context for a specific task, for example a classifier for sports content, political content, hate [toxic] speech, etc.”)

Regarding claim 12, Zhang teaches receiving, from a user device, one or more words translated into both a second language and the reference language and associated with the vocabulary of interest for tuning the vector space; and  generating a second set of words corresponding to the vocabulary of interest for tuning the vector space and comprising the one or more words. (Zhang, Par. 0017:” The result is a universal word embedding space that is agnostic as to the language of the input supplied to it. The embedding space may represent an n-dimensional space in which a vector may be defined, the vector representing a unique abstracted semantic meaning to which one or more words in different languages may be mapped. Words appearing in similar contexts may appear near each other in the embedding space. A word/phrase can be looked up in English, Spanish, Chinese, etc., and the semantic meaning of the word/phrase can be approximated based on the universal word embedding to which it is mapped.”, and Par. 0077:” FIG. 4 depicts an embedding space in which one or more embeddings are fine-tuned [modified, remapped] for a specified task. In some instances, it may be helpful to fine-tune or retrain the embedding of the semantic context for a specific task, for example a classifier for sports content, political content, hate [toxic] speech, etc.”)

Regarding claim 13, Zhang teaches wherein the vector is generated in the vector space using an unsupervised machine learning layer or model corresponding to the word embedding operation. (Zhang, Par. 0016:” The present application describes techniques for mapping a word's semantic meaning into a universal word embedding space. Words in different languages with similar semantic meanings map into the same embedding in the embedding space. The embedding space is built using a concatenation of inputs from multiple different languages. Initially, the semantic meanings of similar words in different languages may or may not be connected or overlap in the embedding space. “, and Par. 0017:” The result is a universal word embedding space that is agnostic as to the language of the input supplied to it. The embedding space may represent an n-dimensional space in which a vector may be defined, the vector representing a unique abstracted semantic meaning to which one or more words in different languages may be mapped. Words appearing in similar contexts may appear near each other in the embedding space. A word/phrase can be looked up in English, Spanish, Chinese, etc., and the semantic meaning of the word/phrase can be approximated based on the universal word embedding to which it is mapped.”) Note:  embedding in BRI sense is unsupervised.

Regarding claim 14, Zhang teaches wherein the vector is remapped within the vector space using a supervised machine learning layer or model associated with the vocabulary of interest for tuning the vector space. (Zhang, Par. 0031:” Machine learning may be used to train the classifier on available labeled data [supervised]. Training the classifier may involve mapping words in the labeled data to their respective universal embeddings and creating a mapping or table for these correlations. When it comes time to classify new data [regardless of whether the new data is provided in a language that the classifier was trained on], the classifier can determine the intent of the new data by disregarding the language of the new data and replacing words [remapping] in the new data with their universal embeddings. The words in the new data may be mapped, via the table/mapping, to their respective universal embeddings.”, and Par. 0035:” One possible solution to retrain [remap] the embedding space is to fix the universal word embedding of a word, and only train other neural-network parameters on training data in major languages. The hope is that the resulting classifier would automatically work on other languages.”)

Regarding claim 18, Zhang teaches mapping the string value to the vector at the positioning within the vector space, wherein the mapping comprises generating the vector and remapping the vector within the vector space. (Zhang, Par. 0079:” An example of retraining [remapping] is shown in FIG. 4. The English word “son” 102 was originally mapped to vector V1 108. However, based on a re-training [remapping] process, vector V1 has been updated [mapped] to a new position in the word embedding space, shown as updated [remapped] vector V1u 402, reflecting a re-calculated magnitude and direction for vector V1 108 based on the specific task for which the word embedding space is being trained.”, and Par. 0080:”To maintain the accuracy for lower resource languages, vectors to which words in lower resource languages are mapped which are close in distance to the updated [remapped] vector V1u 402 should be updated by a similar change in direction and magnitude to maintain a similar distance to the updated vector V1u as before the update. This is shown in FIG. 4, where original vector V3 118 is pulled to a new position, shown as vector V3u 404. It should be noted that the distance and orientation of original vector V3 118 with respect to original vector V1 108 has been maintained for updated vector V3u 404 and updated vector V1u 402.”).

Claim 4,  is rejected under 35 U.S.C. 103 as being unpatentable over Zhang , and Hui, and in further view of  Narayanan  et al. (US20070294077A1)(herein " Narayanan ").

Regarding claim 4, Zhang and Hui fail to explicitly disclose, however, Narayanan teaches receiving the string value from an application based at least in part on a toxic language identification tool running for the application. (Narayanan, Par. 0019:” In the embodiment, the system may follow the flowchart of FIG. 2. At 200, the source language [SL] is investigated, to identify potentially offensive language terms within the source language. For example, the potentially offensive terms may include profanities, mismatched registers, and others 200 may also attempt to identify the intended meaning of the profanity.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Hui in view of Narayanan to receive the string value from an application based at least in part on a toxic language identification tool running for the application, in order to provide a translation that takes social cognizance into account, as evidence by Narayanan (See Par. 0003).

Claim 5,  is rejected under 35 U.S.C. 103 as being unpatentable over Zhang , and Hui, and in further view of  Breske et al. (US20160253313A1)(herein " Breske").

Regarding claim 5, Zhang and Hui fail to explicitly disclose, however, Breske teaches receiving the string value from an application based at least in part on a user reporting the phrase in the first language as comprising the toxic language. (Breske, Par. 007:” Technology will now be described that enables users of language recognition systems to categorize words, such as offensive or misspelled words, in a language model. In various implementations, the technology allows users to identify words as undesirable by deleting them from their individual language model, and enables users to tag or mark words as profanity, out-of-language words, or common misspellings, for example. The technology refines a language model based on analysis of crowd-sourced tagging of words in the language. As a result, the technology allows language models to more accurately reflect users' actual language use and to quickly and precisely identify undesirable terms.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Hui in view of Breske to receive the string value from an application based at least in part on a user reporting the phrase in the first language as comprising the toxic language, in order to provide greater granularity or accuracy with changes in language models, as evidence by Breske (See Par. 0037)

Claim 8,  is rejected under 35 U.S.C. 103 as being unpatentable over Zhang , and Hui, and in further view of  Mallik Kotamarti (US20010043234A1)(herein " Kotamarti ").

Regarding claim 8, Zhang and Hui fail to explicitly disclose, however Kotamarti teaches wherein the command indicates for the application to remove the phrase from the application, block a user associated with the phrase in the application, flag the phrase for further analysis in the application, or any combination thereof. (Kotamarti, Par. 0048:” The term active, when used to refer to a set of presets, denotes that the preset is executed when a user issues a voice command associated with the preset. … Deactivation may include transmitting input to a sound engine to remove phrases for voice commands from the vocabulary of a sound engine.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Hui in view of Kotamarti to wherein the command indicates for the application to remove the phrase from the application, block a user associated with the phrase in the application, flag the phrase for further analysis in the application, or any combination thereof, in order to provide user input that is not appropriate, as evidence by Kotamarti (See Par. 0146).

Claims 15, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang , and Hui, and in further view of  Buccapatnam Tirumala et al. (US20180137107A1)(herein " Buccapatnam Tirumala ").

Regarding claim 15, Zhang and Hui fail to explicitly disclose, however Buccapatnam Tirumala teaches training the supervised machine learning layer or model based at least in part on respective weights for the set of words corresponding to the vocabulary of interest for tuning the vector space. (Buccapatnam Tirumala, claim 15:” … and a mapping component that maps the one or more features to the control framework using a supervised machine learning technique, wherein the supervised machine learning technique comprises word to vector based cosine word embedding technique.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Hui in view of Buccapatnam Tirumala to train the supervised machine learning layer or model based at least in part on respective weights for the set of words corresponding to the vocabulary of interest for tuning the vector space, in order to automatically identifying features described by the specialized term dictionary, as evidence by Buccapatnam Tirumala (See Par. 0034)

Regarding claim 16, Zhang and Hui fail to explicitly disclose, however Buccapatnam Tirumala teaches determining the respective weights for the set of words based at least in part on a machine learning process. (Buccapatnam Tirumala, claim 15:” … and a mapping component that maps the one or more features to the control framework using a supervised machine learning technique, wherein the supervised machine learning technique comprises word to vector based cosine word embedding technique.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zhang and Hui in view of Buccapatnam Tirumala to determine the respective weights for the set of words based at least in part on a machine learning process, in order to automatically identifying features described by the specialized term dictionary, as evidence by Buccapatnam Tirumala (See Par. 0034)

Claim 17, is  rejected under 35 U.S.C. 103 as being unpatentable over Zhang , Hui, and Buccapatnam Tirumala, and in further view of  Siddiquee et al (US20200364477A1)(herein "Siddiquee ").

Regarding claim 17, Zhang, Hui and Buccapatnam Tirumala fail to explicitly disclose, however Siddiquee teaches receiving, from a user device, the respective weights for the set of words. (Siddiquee, Par. 0049:” … In some such embodiments, server 202 can receive any suitable parameters associated with training the network [e.g., a learning rate to be used, an indication of an optimization library to be used, values of weights included in one or more loss functions, and/or any other suitable parameters] from user devices 206.”)
But Zhang, Hui, and Buccapatnam Tirumala are silent on receiving, from a user device, the respective weights for the set of words.  However, in the analogous art, Siddiquee teaches sharing training along with suitable parameters with a server ([Par. 0049]), In some such embodiments, server 202 can receive any suitable parameters associated with training the network [e.g., a learning rate to be used, an indication of an optimization library to be used, values of weights included in one or more loss functions, and/or any other suitable parameters] from user devices 206, since transmitting training parameters to a server is a known process for the intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §21.44.07. See also In reLeshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (transmitting training parameters to a server from a user device prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Therefore, in the instant case, selection of a known process step of Siddiquee, before the effective filing date of the claimed invention, for modified Zhang, Hui, and Buccapatnam Tirumala   is held to be obvious and unpatentable over modified Zhang, Hui, and Buccapatnam Tirumala (by Siddiquee).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Stephen Hodge (US-20180349335A1) teaches Par. 0032:” In some embodiments, the detection of anomalies involves matching the information from the transcribed information to a database of pre-defined events. An anomaly is detected when a portion of the transcribed information matches information defined in one or more of the pre-defined events. For example, a text transcript for a voice mail may contain slangs. The data processing system 101 then matches the slang from the transcript with a slang in a slang database. The data processing system 101 then flags this slang in the transcript as an anomaly. In some embodiments, the detection of anomalies involves extracting topic information from the transcribed information and matching the topic information with a database of pre-defined anomaly topics. In some embodiment, the detection of the anomaly is either a supervised detection or an unsupervised detection. With a supervised detection, a set of training data is already available (e.g. provided or defined by a database) for the data processing system 101. A training data teaches the data processing system 101 to identify anomaly information from normal information.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656